   Case 0:17-cv-60533-JEM Document 217-2 Entered on FLSD Docket 08/02/2019 Page 1 of 2


Yasmin Harris

From:                             Geoffrey Kanter <drk@medpsych.net>
Sent:                             Wednesday, September 26, 2018 5:55 PM
To:                               Kamlong@TheAmlongFirm.com
Cc:                               Lisa Golden; wramlong@theamlongfirm.com; jdaley@theamlongfirm.com;
                                  mholt@fisherphillips.com; Ed Bercaw
Subject:                          Re: 2219-00000 PATTERSON, SCOTT vs. American Airlines (WRA/KCA): Registered: Dr.
                                  Bercaw email search for Patterson v. American Airlines, Inc.


NO!! For the last time, we do not have any such emails in our system nor are any emails accessible by my IT staff; I have
checked. I am praying that this will be the last communication on this matter. Please cease and desist.

Dr. Geoffrey Kanter
President, CMPS

On Sep 26, 2018, at 5:48 PM, Karen Coolman Amlong <Kamlong@TheAmlongFirm.com> wrote:




        This is a Registered Email™ message from Karen Coolman Amlong.

        Dr. Kanter and Ms. Golden:

        I am one of the attorneys working on the case about which Yasmin Harris has been communicating with Ms. Kanter. The
        emails at issue all were sent and received by Dr. Bercaw using a medpsych.net email address in 2016 (not 2017 or 2018 as
        stated by Ms. Harris; I just caught the mistake). Dr. Bercaw has told my partner he has no emails with Mr. Patterson
        because he no longer is employed by CMPS. Is it possible that emails from that period are still on your server or some ba
        up medium?

        We very much appreciate your efforts to try to assist us. I will contact someone with your IT department directly if you ca
        point me in the right direction and have no objection to me doing so. Both parties to the litigation (Mr. Patterson and
        American Airlines) are very eager to establish whether Dr. Bercaw sent Mr. Patterson a copy of his report after forgetting
        attach it to his initial email sent April 22, 2016.

        Thank you.

        Karen Coolman Amlong
        Karen Coolman Amlong
        THE AMLONG FIRM
        Phone: (954)‐462‐1983
        eFax: (954)212‐8040
        kamlong@theamlongfirm.com
        <image001.jpg>




                                 ATTACHMENT 2               1
Case 0:17-cv-60533-JEM Document 217-2 Entered on FLSD Docket 08/02/2019 Page 2 of 2

   500 Northeast Fourth Street, Fort Lauderdale, Fl 33301
   Confidentiality Notice: This e‐mail and/or any attachment to it contains, or may contain, privileged and confidential
   information intended only for the use of the individual(s) named in the e‐mail. If you are not the intended recipient, or th
   person responsible for delivering it to the intended recipient, please permanently delete it from your computer system an
   promptly notify me.




                                                       2
